United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1339
Issued: January 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 26, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated June 20, 2005 and February 24, 2006, which
terminated appellant’s schedule award and compensation benefits on the grounds that he had
refused an offer of suitable work. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s schedule
award and compensation benefits effective June 20, 2005 on the grounds that appellant refused
an offer of suitable employment, pursuant to 5 U.S.C. § 8106(c)(2).
FACTUAL HISTORY
On September 21, 1999 appellant, then a 39-year-old city carrier, filed an occupational
disease claim alleging that as a result of the continuous lifting, twisting, bending and walking
with a heavy weight on his shoulder he sustained a bulging disc in his lower back. The Office

accepted appellant’s claim for aggravation of lumbar strain, aggravation of lumbar degenerative
disc and radiculopathy. It paid appropriate compensation and medical benefits.
On October 15, 2003 appellant filed a claim for a schedule award. On February 3, 2004
the Office issued a schedule award for a 32 percent impairment of the left lower extremity and a
36 percent impairment of the right lower extremity. It noted that the period of the award was
from January 25, 2004 through October 26, 2007.
On March 23, 2005 appellant’s treating family practitioner, Dr. M.J. Schwartz, completed
a work tolerance limitations form, wherein he opined that appellant was limited to working
4 hours of day, that he could stand/walk continuously for ½ an hour, that appellant could sit
intermittently for 4 hours a day, that he could lift up to 10 pounds occasionally and that he could
push/pull up to 10 pounds. Appellant was restricted from driving a car, squatting and twisting,
but could bend, climb and kneel occasionally. Dr. Schwartz noted that these restrictions were
permanent.
By letter dated May 4, 2005, the employing establishment offered appellant a position as
a modified clerk. Appellant would box mail, retrieve caller service, open and close boxes and do
administrative work. The employing establishment noted that the position would be within the
limitations of standing/walking at ½ hour intervals, sitting up to 4 hours, lifting up to 10 pounds
and pushing and pulling up to 10 pounds. Appellant would work four hours a day. On May 11,
2005 appellant indicated that he was declining the position as he was opting to take medical
retirement.
By letter dated May 17, 2005, the Office indicated that it had reviewed appellant’s work
limitations as set by Dr. Schwartz in his report dated March 23, 2005 and that it had determined
that the position of modified clerk offered by the employing establishment was suitable. The
Office informed appellant that, if he did not accept the position, he should provide a written
explanation within 30 days. It sent appellant a form wherein he could indicate that he did not
accept the position and provide his reasons. This form was not returned. On May 19, 2005
appellant informed the Office that he had elected retirement effective June 1, 2005. On June 20,
2005 the Office verified that the offered position was still available.
By decision dated June 20, 2005, the Office terminated appellant’s monetary benefits
effective June 20, 2005 as appellant had refused suitable employment.
On July 7, 2005 appellant requested an oral hearing which was held on
December 12, 2005.
In a December 20, 2005 report, Dr. Scott A. Mitchell, an osteopath, wrote that he had
been treating appellant since February 2004 for severe back and leg pain related to a work injury
on September 10, 1999. He indicated that appellant was unable to go back to a job that was
offered in May 2004 as he was awaiting further treatment at that time.
By decision dated February 24, 2006, the hearing representative affirmed the Office’s
decision terminating compensation, but noted that appellant was entitled to benefits under his
schedule award for the period prior to the termination.

2

LEGAL PRECEDENT
It is well settled that, once the Office accepts a claim, it has the burden of justifying
termination or modification of compensation benefits.1 Section 8106(c) of the Federal
Employees’ Compensation Act2 provides that a partially disabled employee who refuses or
neglects to work after suitable work is offered to, procured by or secured for the employee is not
entitled to compensation. To justify such a termination, the Office must show that the work
offered was suitable.3 The implementing regulation provides that an employee who refuses or
neglects to work after suitable work has been offered or secured for the employee has the burden
of showing that such refusal or failure to work was reasonable or justified and shall be provided
with the opportunity to make such a showing before entitlement to compensation is terminated.4
To justify termination, the Office must show that the work offered was suitable and that
appellant was informed of the consequences of his refusal to accept such employment.5 Section
8106(c) will be construed narrowly as it serves as a penalty provision which may bar an
employee’s entitlement to compensation based on a refusal to accept a suitable offer of
employment.6 The issue of whether an employee has the physical ability to perform a modified
position offered by the employing establishment is primarily a question that must be resolved by
medical evidence.7
ANALYSIS
The Board finds that the Office properly terminated appellant’s monetary compensation
benefits effective June 20, 2005 on the grounds that he refused an offer of suitable work.
The Board finds that the report of appellant’s physician, Dr. Schwartz, established that
the position of modified clerk was within appellant’s physical capabilities. Dr. Schwartz
indicated that appellant could work 4 hours a day, could stand/walk continuously for ½ hour,
could sit intermittently for 4 hours and could lift up to 10 pounds occasionally. In addition,
Dr. Schwartz noted that appellant was restricted from driving a car, squatting and twisting.
Based on Dr. Schwartz’ restrictions, on May 4, 2005 the employing establishment offered
appellant a position as a modified clerk that required him to box mail, retrieve caller service,
open and close boxes and do administrative work. Using Dr. Schwartz’ restrictions as a guide,
the employing establishment set limitations on appellant’s physical duties on this job. The Board
1

See Melvin James, 56 ECAB ___ (Docket No. 03-2140, issued March 25, 2004).

2

5 U.S.C. § 8106(c)(2).

3

Joyce M. Doll, 53 ECAB 790 (2002).

4

20 C.F.R. § 10.517(a).

5

Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB
818 (1992).
6

Gloria G. Godfrey, 52 ECAB 486 (2001).

7

Gayle Harris, 52 ECAB 319 (2001).

3

finds that the physical requirements of the offered position were consistent with the restrictions
set forth by Dr. Schwartz and that the position was medically suitable to appellant’s work
restrictions.
The Office properly followed its procedural requirements in this case. By letter dated
May 17, 2005, it informed appellant that the position was suitable and in accordance with his
medical restrictions and advised him that he had 30 days to report to duty or provide valid
reasons for not doing so. Appellant did not submit a response indicating his reasons for refusing
the position. Accordingly, his compensation was properly terminated.
As the Office met its burden of proof to terminate appellant’s compensation based on his
refusal of suitable work, the burden shifted to him to show that his refusal was justified.8
Appellant submitted the report of Dr. Mitchell, which indicated that he was unable to work in
May 2004. However, benefits were not terminated until June 20, 2005, over one year later.
Dr. Mitchell does not address this time period.
A claimant who refuses an offer of suitable work is not entitled to further compensation,
including payment of continuing compensation for permanent impairment of a scheduled
member.9 The Board has found that a refusal to accept suitable work constitutes a bar to the
receipt of a schedule award for any impairment, which may be related to the accepted
employment injury.10 Accordingly, the Office properly terminated appellant’s schedule award.
The hearing representative properly noted that appellant was entitled to any portion of the
schedule award for the period prior to the termination.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s schedule
award and compensation benefits effective June 20, 2005 on the grounds that appellant refused
an offer of suitable employment.

8

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

9

20 C.F.R. § 10.517.

10

See Sandra A. Sutphen, 49 ECAB 174 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 24, 2006 and June 20, 2005 are affirmed.
Issued: January 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

